Citation Nr: 0530578	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-11 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
amputation of the right index finger, the major extremity, 
from September 11, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1972 to 
December 1974.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a January 2003 rating decision 
in which the RO granted service connection and assigned an 
initial 20 percent rating for amputation of the right index 
finger, the major extremity, effective September 11, 2002.  
The veteran filed a notice of disagreement (NOD) in February 
2003, and the RO issued a statement of the case (SOC) in 
March 2003.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in April 2003.  
A Supplemental SOC (SSOC) was issued in May 2003.

In his April 2003 VA Form 9, the veteran requested a hearing 
before a Veterans Law Judge at the RO (travel board hearing).  
In July 2004, the veteran agreed to a videoconference hearing 
in lieu of a travel board hearing.  The veteran subsequently 
failed to report for a scheduled August 2004 videoconference 
hearing.

In September 2004, the Board remanded the matter on appeal to 
the RO for further action.  After completing the requested 
action, the RO continued the initial 20 percent evaluation 
for amputation of the right index finger, the major extremity 
(as reflected in an August 2005 SSOC), and returned the 
matter to the Board for further appellate consideration.  

Because the veteran's claim involves a request for a higher 
initial evaluation following the grant of service connection, 
the Board has characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability). 




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the veteran's claim on appeal has been 
accomplished.

2.  Since September 11, 2002, the amputation of the veteran's 
right index finger, the major extremity, is manifested by 
metacarpal resection with more than one-half of the bone 
lost.   


CONCLUSION OF LAW

The criteria for an initial 30 percent rating for amputation 
of the right index finger, the major extremity, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 
5153 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition of the claim on appeal, 
to the extent requested (which is also the fullest extent 
permitted by law), the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, the United States Court of Appeals 
for Veterans Claims (Court) noted an important distinction 
between an appeal involving the veteran's disagreement with 
the initial rating assigned at the time a disability is 
service connected.  Where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here,  the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.

By rating action in January 2003, the RO granted service 
connection and assigned a 20 percent evaluation for 
amputation of the veteran's right index finger, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5153 (2005).  Such 
evaluation was made effective from September 11, 2002, the 
date the claim was received.  Since the veteran's service 
medical records showed that the veteran was right handed, 
rating percentages for a major index finger are applicable.  
Under Diagnostic Code 5153, amputation of the major index 
finger without metacarpal resection, at interphalangeal joint 
or proximal thereto, warrants a 20 percent rating; and 
amputation of the major index finger with metacarpal 
resection (more than one-half the bone lost) warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5153 
(2005).

Considering the medical evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
the maximum, 30 percent rating under Diagnostic Code 5153 are 
met.

The veteran's service medical records confirm that the 
veteran was involved in an automobile accident in November 
1973.  The November 1973 medical records from Summerville 
Memorial Hospital reveal that the veteran underwent traumatic 
amputation of the right index finger and distal half of the 
2nd metacarpal.  The hospital pathology report, dated in 
November 1973, indicated that the amputated right second 
finger contained portions of two bony phalanges measuring 6.0 
centimeters in total length and ranged up to 20 millimeters 
in greatest diameter.  

In the veteran's February 2003 NOD, he stated that he was 
right handed, and that more than one half of the bone was 
lost during the surgery.  He contended that the medical 
evidence was clear reflected in his medical records and was 
indicative a 30 percent rating.

In the November 2004 VA examination report, the examiner 
indicated that he had reviewed the claims file.  During the 
VA examination, the veteran complained of constant pain over 
the end of the metacarpal stump.  A physical examination 
revealed a well-healed scar with a web space secondary to 
amputation.  There was a palpable stump of the metacarpal 
that was quite tender over the distal end.  The veteran had 
full range of motion of all other remaining fingers and there 
was no evidence of any infection ever in the area of the 
stump.  X-rays revealed a partial stump of the second 
martacarpal just under one-half of the total second 
metacarpal.  The examiner's assessment was traumatic 
amputation of the right index finger with less than one-half 
of the second metacarpal remaining intact and chronic pain 
secondary to the stump protrusion and irritation of the skin.     

In this case, given that the objective findings from the 
November 2004 VA examination, clearly establishing that the 
traumatic amputation of the veteran's right index finger, 
major extremity, resulted in metacarpal resection where more 
than one-half of the bone was lost, the Board finds that, 
pursuant to Fenderson, a 30 percent rating under Diagnostic 
Code 5153 is warranted since the effective date of the grant 
of service connection.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5153 (2005).

As a final note, the Board points out that, notwithstanding 
the veteran's complaints of pain, the 30 percent rating is 
also the maximum assignable under Diagnostic Code 5153 for 
amputation of the index finger of the major extremity.  38 
C.F.R. § 4.71a, Diagnostic Code 5153 (2005).  Hence, this is 
the maximum rating available for this single digit, pursuant 
to the "amputation rule."  Even if the right finger were to 
be completely amputated, the highest evaluation possible 
rating would be 30 percent.  See 38 C.F.R. § 4.68 (2005).  






ORDER


An initial 30 percent rating for amputation of the right 
index finger, the major extremity, is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


